Citation Nr: 1532215	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-43 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a lumbar strain with disc protrusion at L5-S1.

2. Entitlement to service connection for dysthymic disorder, claimed as depression, including as secondary to the lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a travel board hearing in June 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

The Veteran claimed injury to his back in service, a claim which is at least partially supported by his service treatment records.  He also suffered a back strain in 1992, for which he filed and received worker's compensation.  The VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  In this case, there are competent medical diagnoses that the Veteran has a current disability, and there is competent evidence, in the form of the Veteran's testimony and his service treatment records, that he had back pain in service.  Though the Veteran had a workplace injury to the low back in 1992, the Veteran's contention at his June 2015 hearing that his back pain in service is related to his current back pain is enough to meet the low threshold required for the Board to request a VA examination.  Therefore, the Board remands for a VA examination for the Veteran's lumbar strain.

The Board also remands for a VA examination and opinion on the Veteran's dysthymic disorder, in order to provide a medical opinion regarding the etiology of the Veteran's psychiatric disorder.  The Veteran claims the psychiatric disorder is secondary to his back disability. See DeLisio v. Shinseki, 25 Vet. App. 45, 54   (2011).

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's lumbar spine disability, so an examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's June 2015 hearing transcript, in which he discusses his back problems in service.

ii) The Veteran's Ohio Worker's Compensation claim documents, which detail his claim for Worker's Compensation for a lumbar strain.

iii) The Veteran's service treatment records, which show treatment for back pain.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar strain began during active service or is related to any incident of service, or if arthritis is diagnosed, whether it began within one year of separation from active duty.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's dysthymic disorder, so an examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion including specific findings as to the following:

i) IF AND ONLY IF it is determined that the Veteran's lumbar strain began during service, is related to any incident of service, or if arthritis is diagnosed, manifested within one year of service: whether it is at least as likely as not (50 percent or greater probability) that the Veteran's dysthymic disorder was proximately due to or the result of his lumbar strain.

ii) IF AND ONLY IF it is determined that the Veteran's lumbar strain began during service, is related to any incident of service, or if arthritis is diagnosed, manifested within one year of service: whether it is at least as likely as not (50 percent or greater probability) that the Veteran's dysthymic disorder was aggravated beyond its natural progression by his lumbar strain. 

iii) Regardless of the results of the Veteran's lumbar strain examination, determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's dysthymic disorder began during active service, or is related to any incident of service.

c) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




